Exhibit 10.1

 



SEVENTH AMENDMENT

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP

 

This Seventh Amendment (this “Amendment”) to the Partnership Agreement (as
defined below) of Retail Opportunity Investments Partnership, LP, a Delaware
limited partnership (the “Partnership”), is made and entered as of October 11,
2017 by Retail Opportunity Investments GP, LLC, a Delaware limited liability
company, which is the sole general partner of the Partnership (the “General
Partner”).

 

WHEREAS, an Amendment to the Certificate of Limited Partnership of the
Partnership was filed in the office of the Secretary of State of the State of
Delaware on January 5, 2010;

 

WHEREAS, the General Partner and the limited partners of the Partnership entered
into an Agreement of Limited Partnership of the Partnership, dated as of January
5, 2010, pursuant to which the Partnership was formed;

 

WHEREAS, the General Partner and the limited partners of the Partnership entered
into the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of September 27, 2013, as amended on December 11, 2014,
and as further amended on December 4, 2015, December 10, 2015, December 31,
2015, March 10, 2016 and March 24, 2017 (the “Partnership Agreement”);

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Partnership Agreement;

 

WHEREAS, pursuant to the terms and provisions of that certain Contribution
Agreement dated April 10, 2017, by and among the Partnership and the
Contributors (as defined therein), as amended by that certain First Amendment to
Contribution Agreement, dated May 10, 2017, and as further amended by that
certain Second Amendment to Contribution Agreement, dated May 12, 2017 and that
certain Third Amendment to Contribution Agreement, dated September 7, 2017
(collectively, the “Contribution Agreement”), the Partnership, or its assignee,
intends to acquire certain properties, including the real property and
improvements commonly known as Fullerton Crossroads, in the City of Fullerton,
State of California, with street address 3200-3362 E. Yorba Linda Boulevard,
Fullerton, California 92831, and the real property and improvements commonly
known as Riverstone Marketplace, in the City of Vancouver, State of Washington,
with street address 19215 & 19221 SE 34th Street, 3415, 3425 & 3505 SE 192nd
Avenue, Vancouver, Washington 98682 (the “Properties”) from the Contributors;

 

WHEREAS, in connection with the Contribution Agreement, the Partnership shall
issue OP Units, to pay a portion of the Contribution Consideration (as defined
in the Contribution Agreement) for the Properties, to the Contributors in
exchange for the Properties in accordance with the terms of the Contribution
Agreement;

 



 

 

 

WHEREAS, pursuant to Section 4.03(a) of the Partnership Agreement, the General
Partner has the power, without the prior consent of the Limited Partners (as
defined in the Partnership Agreement), to cause the Partnership to issue
additional Partnership Interests, in the form of Partnership Units (which
includes OP Units), on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, in accordance with the
Partnership Agreement; and

 

WHEREAS, pursuant to Sections 4.03(a) and 7.03(c) of the Partnership Agreement,
the General Partner has the power, without the prior consent of the Limited
Partners, to amend the Partnership Agreement to reflect any change in ownership
of Partnership Interests, and the General Partner has determined that it is
necessary and desirable to amend the Partnership Agreement, including any
exhibits or schedules thereto, in order to reflect such changes.

 

NOW, THEREFORE, the General Partner desires to effect this Amendment to the
Partnership Agreement as provided herein:

 

    1.

Exhibit A. Exhibit A to the Partnership Agreement is hereby amended and restated
in its entirety as set forth in Schedule A hereto.

 

2.   

Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.

 

3.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

 

[The remainder of this page has been intentionally left blank]

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, this Seventh Amendment to the Partnership Agreement has been
executed as of the date first written above.

 

GENERAL PARTNER:

 

Retail Opportunity Investments GP, LLC,

a Delaware limited liability company

 



By:  Retail Opportunity Investments Corp.,     a Maryland corporation,     its
sole member                 By:  /s/ Michael B. Haines     Name:   Michael B.
Haines     Title: Chief Financial Officer        

 

 







 

  

 

 

 

 

 

 

 

 



[Signature Page to Seventh Amendment to Partnership Agreement]



 





 

 

 

SCHEDULE A

 

PARTNERS AND PARTNERSHIP UNITS

 

As of October 11, 2017

 

 

Name of Partner Partnership Units (Amount) Type Address General Partner: Retail
Opportunity Investments GP, LLC 1,238,146 OP Units

8905 Towne Centre Drive, Suite 108,

San Diego, California 92122

Attention: Chief Financial Officer
Facsimile No.: (858) 408-3810

Limited Partners: Retail Opportunity Investments Corp. 108,492,050 OP Units

8905 Towne Centre Drive, Suite 108,

San Diego, California 92122

Attention: Chief Financial Officer
Facsimile No.: (858) 408-3810

Abby Sher 23,986 OP Units

15935 Alcima Ave.

Pacific Palisades, CA 90272

Ari Blum 14,290 OP Units

68 Madrone Avenue

Larkspur, CA 94939

Blum Family Trust 23,010 OP Units

c/o Rawson, Blum & Co.

505 Sansome Street, Suite 900

San Francisco, CA 94111

Blum Irrev. Trust, The Joseph 4,602 OP Units

c/o Rawson, Blum & Co.

505 Sansome Street, Suite 900

San Francisco, CA 94111

Circe Sher 14,919 OP Units

681 So. Fitch Mountain Road

Healdsburg, CA 95448

Clahan Revocable Trust 46,840 OP Units

c/o Eugene Clahan

16 Meadow Avenue

Kentfield, CA 94904

Justin W. Sher 53,967 OP Units

3182 Campus Drive, #252

San Mateo, CA 94403

 



 

 



 

Name of Partner Partnership Units (Amount) Type Address Lacey Sher 11,850 OP
Units

10500 NE 8th St, Suite 1930

Bellevue, WA 98004

Morgan Blum 14,290 OP Units

c/o Rawson, Blum & Co.

505 Sansome Street, Suite 900

San Francisco, CA 94111

Nigel Sher 10,889 OP Units

10500 NE 8th St, Suite 1930

Bellevue, WA 98004

Rachel Sher 8,295 OP Units

10500 NE 8th St, Suite 1930

Bellevue, WA 98004

Rawson, Blum & Co. 732 OP Units

c/o Rawson, Blum & Co.

505 Sansome Street, Suite 450

San Francisco, CA 94111

Rawson, Living Trust 79,562 OP Units

c/o David Rawson

2744 Green Street

San Francisco, CA 94123

Rebecca Wellington 10,889 OP Units

2729 51st Avenue SW

Seattle, WA 98116

SARM Enterprises 424,499 OP Units

10500 NE 8th St, Suite 1930

Bellevue, WA 98004

Sher GP, Inc. 4,196 OP Units

c/o Ronald Sher

10500 NE 8th St., Suite 1930

Bellevue, WA 98004

Merritt & Pamela Sher Living Trust 243,174 OP Units

c/o Sher Partners

10500 NE 8th St., Suite 1930

Bellevue, WA 98004

Sher, Ronald 143,160 OP Units

10500 NE 8th St., Suite 1930

Bellevue, WA 98004

TCA Holdings LLC 1,381,813 OP Units

10500 NE 8th St., Suite 1930

Bellevue, WA 98004

Terranomics 2,209 OP Units

c/o Sher Partners

10500 NE 8th St., Suite 1930

Bellevue, WA 98004

Thomas Bomar 24,236 OP Units

71 Reed Ranch Road

Tiburon, CA 94920

W&P Steuart Trust dated 9/13/11 17,172 OP Units

27482 Willowbank Road

Davis, CA 95618

 



 

 

 



Name of Partner Partnership Units (Amount) Type Address Frank K. Boscow and Sue
C. Boscow Revocable Trust U/A dated December 12, 1996 113,657 OP Units

287 Cross Road

Alamo, CA 94507

2015 JSG Separate Property Trust dated as of November 24, 2015 20,254 OP Units

287 Cross Road

Alamo, CA 94507

Thomas Boscow 13,190 OP Units

3411 Gold Nugget Way

Placerville, CA 95667

Deborah DeDomenico 32,210 OP Units

13424 Chalk Hill Road

Healdsburg, CA 95448

Dennis T. DeDomenico 32,210 OP Units

650 Alvarado Road

Berkeley, CA 94705

Claudia DeDomenico 32,210 OP Units

82 Beach St.

Belvedere, CA 94920

Lois M. DeDomenico QTIP Trust dated April 28, 1988 32,210 OP Units

2 Requa Place

Piedmont, CA 94611

Donna Holpainen 32,210 OP Units

4727 W. Roberts Way

Seattle, WA 98199

CDD&D Management, LLC 1,627 OP Units

650 Alvarado Road

Berkeley, CA 94705

Cesped 1992 Family Trust dated February 26, 1992 65,065 OP Units

970 Wedge Court

Incline Village, NV 89451

David E. Cesped 16,271 OP Units

13148 Freemanville Rd

Milton, GA 30004

Vidano 2005 Family Trust 16,271 OP Units

784 Cordilleras Ave

San Carlos, CA 94070

Holpainen Holdings, LLC 32,533 OP Units

4727 W. Roberts Way

Seattle, WA 98199

Sean Rhatigan & Ellen Rhatigan 16,267 OP Units

1347 Court St.

Alameda, CA 94501

Engstrom Family Trust dated May 21, 2004 32,556 OP Units

837 Jefferson Blvd.

West Sacramento, CA 95691

Jim and Marsha Engstrom Family Revocable Trust Established May 1,2006 40,685 OP
Units

837 Jefferson Blvd.

West Sacramento, CA 95691

Eric A. Engstrom and Sheila Engstrom 40,685 OP Units

837 Jefferson Blvd.

West Sacramento, CA 95691

Matthew K. Engstrom and Jennifer Engstrom 8,141 OP Units

837 Jefferson Blvd.

West Sacramento, CA 95691

 



 

 

 



Name of Partner Partnership Units (Amount) Type Address Richard A. Bruzzone
118,787 OP Units

892 Broadmoor Court

Lafayette, CA 94549

Jay Sternoff 305,911 OP Units

22440 NE Union Hill Road

Redmond, WA 98053

Nancy Sternoff

117,658



188,253 (SC Limited Participation)



OP Units

1 Grand Army Plaza #11a

Brooklyn, NY 11238

Richard Sternoff 289,017 OP Units

5320 Lansdowne Lane

Mercer Island, WA 98040

Plaza International 4,393,064 OP Units

21777 Ventura Boulevard

Woodland Hills, CA 91364

Hollman Property Company 2,434,833 OP Units

Hollman Property Company

315 Meigs Road, Suite 654

Santa Barbara, California 93109

Derek L. Harrison 200,000 OP Units

33855 Van Duyn Road

Eugene, Oregon 97408

Lori Harrison Smith 494,636 OP Units

33855 Van Duyn Road

Eugene, Oregon 97408

The Uhlmann Offices, Inc. 1,823,990 OP Units

13245 Riverside Drive

Suite 500

Sherman Oaks, California 91423

Fullerton Land Holdings, LLC 581,440 OP Units

13245 Riverside Drive

Suite 500

Sherman Oaks, California 91423

TOTALS 123,814,617 OP Units  

 

 

 

 

 



 



